ON PETITION POR RE-HEARING.
Per Curiam:
It has been suggested that it appears uncertain from the opinion heretofore filed herein whether it was the intention of this court to reverse in whole or in part that portion of the judgment and order of the court below discharging the Boom Company from all liability upon the judgment in favor of Brisbois; and we are asked by counsel to grant a rehearing of the cause and to modify or supplement the opinion now on file so that there may be no doubt as to the present status of the company.
The writer of the opinion, having especially in mind the determination of the controversy between the appellants and the Citizens Bank in regard to the ownership of the fund in court, and which was the principal, and should have been the only, controversy in the case, inadvertently omitted to indicate with precision the conclusion of the court, as to the propriety of that part of the judgment which particularly concerns the Boom Company; and that being so we deem it proper, with*182out further argument, to so express our views on that question that they may be no longer misunderstood.
We said in our original opinion that the Boom Company was not entitled to be discharged from the judgment against it held by appellants, and we did so because it appeared that it had not paid the whole amount conceded to be due thereon into court. The proof shows that the respondent company, by reason of inadvertence on the part of its secretary, failed to deposit in the court the interest included in the judgment against it, and which amounted to about $21.80. It was therefore entitled to be released from its liability thereon only to the extent of the amount actually deposited, viz., $900, and not entirely, as the court adjudged.
There was some controversy as to whether the plaintiff had invoked the proper remedy, but we were, and still are, of the opinion that it had a right, under the statute, to maintain an action of interpleader. And the only object of this action was to have the rights and claims of the respective defendants in and to the indebtedness of the plaintiff “adjudged, determined and adjusted,” in accordance with Sec. 153 of the Code of Procedure. The plaintiff acknowledged its indebtedness on the judgment, disclaimed all interest therein and proposed and undertook, pursuant to Sec. 154, to deposit the whole thereof with the clerk of the court, and thus relieve itself from vexatious litigation and the payment of costs. It was perfectly willing to pay its debt to the party legally entitled to receive it, and it would have been interested in the litigation only to the extent of ascertaining such party, if it had paid the whole of such indebtedness into court as, it seems, it intended to do. If it had asked leave to deposit the balance due, on discovering the mistake, such request would no doubt have been *183granted, and the present difficulty avoided, as no one could possibly have been injured thereby.- All the successful claimant can obtain, in any event, is the amount which was due from the plaintiff at the commencement of the action, and all that the plaintiff need do now in order to obtain the full benefit of the judgment in its favor and a complete discharge from the indebtedness in question, is to deposit with the clerk the balance due and unpaid at the time the $900 was deposited. If such deposit is made within ten days after the remittitur is received and filed, the judgment as to the Boom Company will be affirmed ; but if not, it will be reversed and set aside, and .the court below will enter a judgment discharging and releasing said company to. the amount of $900. No costs will be taxed against the company.
The controversy between the other parties to the action has already been disposed of and nothing further need be said concerning it.